Ogden, J.
Appellant, as-administrator de bonis non on the estate of R. Deacon, deceased, appealed from the judgment and decree of the County Court of Dallas county, sitting for probate purposes, to the district court, and on motion of appellee in the district court, the appeal to that court was dismissed, because the administrator had failed to execute a bond for cost; and from the judgment of the district court, dismissing the appeal, he as administrator has appealed to this court. It has often been decided by this court, that an administrator may appeal without bond or security for cost. (Battle v. Howard, 13 Texas, 345; Duggan *700v. Noell, 30 Tex., 451.) It was therefore error in the court below in dismissing the appeal in this cause for the want of security for cost. The judgment is therefore reversed and remanded.
Reversed and remanded.